Exhibit 10.4

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

AMENDMENT NO. 2 TO LIMITED LIABILITY COMPANY AGREEMENT OF

CONA SERVICES LLC

This AMENDMENT NO. 2 TO LIMITED LIABILITY COMPANY AGREEMENT OF CONA SERVICES LLC
(this “Amendment”), is entered into and made effective as of February 22, 2017
by each Person listed on the signature page hereto (individually, a “Party” and
collectively, the “Parties”).

BACKGROUND

The Parties are parties to that certain Limited Liability Company Agreement of
CONA Services LLC (the “Company”), dated as of January 27, 2016 (the “LLC
Agreement”) and to Amendment No. 1 to the LLC Agreement, effective as of
April 2, 2016 (“Amendment No. 1”).

The Parties wish to amend the LLC Agreement to address eligibility of members to
nominate a representative to the Company’s Board of Directors and certain other
matters as set forth below.

Except as specifically provided herein, all capitalized terms used but not
defined in this Amendment have the meanings given to such terms in the LLC
Agreement.

In consideration of the premises and the mutual covenants contained in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the LLC Agreement is amended as
follows:

1.Section 1.1 of the LLC Agreement is hereby amended by inserting the following
paragraph immediately after the defined term “Assumed Tax Rate”:

“At-Large Representative” has the meaning set forth in Section 6.2(e).  

2.The definition of “Producing Member” in Section 1.1 of the LLC Agreement is
hereby deleted and replaced in its entirety by the following:

“Producing Member” means a Member that produces and manufactures Beverage
products using the trademarks of TCCC and its affiliates and that receives
Services related to the Manufacturing Platform pursuant to a Master Services
Agreement with the Company.

3.The definition of “Producing Member Director” in Section 1.1 of the LLC
Agreement is hereby deleted and replaced in its entirety by the following:

“Producing Member Director” means a Director appointed by any Producing Member
in accordance with Section 6.2.


 

--------------------------------------------------------------------------------

 

4.Section 6.2 of the LLC Agreement is hereby deleted and replaced in its
entirety by the following:

6.2Voting Rights; Designation of Board Members.

(a)Voting Rights.  Members shall not have any voting rights on any matter,
except as provided in this Section 6.2 with respect to the designation or
election of Directors, or as otherwise required by applicable law.  If a vote of
the Members is required under applicable law, then the Members shall vote
together as a single class, and each Member [***] shall be entitled to one vote
(regardless of the Percentage Interest of such Member).  [***].

(b)Designation of Board Members.  Each Member agrees that the authorized number
of Directors of the Company shall initially be established at six (6), and the
Founding Members have each designated a Director as follows:

(i)CCR designated Dominic Wheeler;

(ii)Coke United designated Eric Steadman;

(iii)Coke Consolidated designated Jamie Harris;

(iv)Swire designated Jeff Edwards;

(v)CCB Florida designated Terence Gee; and

(vi)Great Lakes designated Mark Booth.

(c)From the date hereof through December 31, 2025, each Founding Member will
have the right to appoint a Director (subject in the case of CCR to the
provisions of Section 6.2(g)).  During this time period, the right to designate
the Remaining Directors will be held by the non-Founding Members [***], and each
such non-Founding Member will have the right to designate [***].


 

2

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

(d)After December 31, 2025, the right to designate a Director will be held by
the Members [***], and each such Member will have the right to designate [***].

(e)[***].

(f)Additional Directors.

(i)The number of Directors automatically will increase upon the admission of
Additional Members or Substituted Members, up to a total of [***] Directors.  If
the Board of Directors wishes to increase the number of Directors to more than
[***] Directors in total, then such increase will require the unanimous vote of
the Directors in accordance with Section 7.1(d).

(ii)If the number of Directors is increased in connection with the admission of
Additional Members or Substituted Members, then the vacancy created by such
increase in the number of Directors will be filled by [***].




 

3

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

(g)Removal.  Any Director shall be removed from the Board of Directors or any
committee of the Board of Directors (with or without cause) at the written
request of the Member(s) that designated or elected such Director under this
Section 6.2, but only upon such written request and under no other
circumstances; provided that a Director that was designated pursuant to
Section 6.2(c) or Section 6.2(d) by a Withdrawing Member shall be deemed to have
been automatically removed at the written request of such Withdrawing Member
upon the effective date of the withdrawal from the Company by  such Withdrawing
Member.  Notwithstanding the foregoing, the Director designated by [***].

(h)Replacement.  If any Director for any reason ceases to serve as a member of
the Board of Directors, whether as a result of death, resignation, removal or
otherwise, the resulting vacancy on the Board of Directors shall be filled by a
Director designated or elected by the Member(s) that designated or elected such
Director initially under this Section 6.2; provided that in connection with a
CBA Permitted Transfer of a Member’s entire Membership Interest, if at the time
of the Transfer a then-serving Director had been designated by the Transferor
pursuant to this Section 6.2, then such Permitted Transferee shall be entitled
to immediately replace the Director originally designated by such Transferor;
provided, further, that if such Permitted Transferee is a Member that holds the
right to designate a Director on the effective date of the Transfer, then its
right to designate a Director with respect to the Transferred Membership
Interest will be deemed waived (i.e., no Member may designate more than one
Director), and the Member with the next highest Percentage Interest will have
the right to designate the Director.




 

4

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

(i)TCCC Board Participant.  TCCC has the right to appoint a participant in
meetings of the Board of Directors (the “Board Participant”).  The initial Board
Participant is Michael Mathews.  The Board Participant will have the right to
attend each meeting of the Board of Directors in a non-voting capacity [***].

5.Compensation of Directors; Expense Reimbursement.  Section 7.1(g) of the LLC
Agreement is hereby deleted and replaced in its entirety by the following:

(g)Compensation of Directors; Expense Reimbursement.  Directors shall not
receive any stated salary for services in their capacity as
Directors.  Directors may be reimbursed for expenses related to attendance at
any regular or special meeting of the Board of Directors or any committees
thereof, as determined by the Board of Directors from time to time in its
discretion.

6.Section 7.8(b) of the LLC Agreement is hereby deleted and replaced in its
entirety by the following:

(b)All costs and expenses incurred by the Company in connection with the design,
build and operation of the Manufacturing Platform will be borne solely by the
Producing Members.  The basis on which the Producing Members will share costs
and expenses associated with the Manufacturing Platform (including design, build
and operating costs) will be determined by the Producing Member Directors,
consistent with Section 7.8(a).  All such decisions will be made with full
transparency to the Members that are not represented by any Producing Member
Director, and the Producing Member Directors will consider the input of the
Members that are not represented by any Producing Member Director in their
decisions.  If a Member that is not a Producing Member as of the date of this
Agreement subsequently becomes a Producing Member, that Member will be deemed to
be a Producing Member for all purposes hereof and will be entitled to
participate in the Manufacturing Platform on the same economic and governance
terms as an original Producing Member, including by bearing its respective pro
rata share of the design, build and operating costs referred to in this
Section 7.8(b) based upon its relative production volumes.  For this purpose, a
Member that acquires manufacturing facilities and/or manufacturing rights of an
existing Producing Member will be deemed to have borne its share of costs
relating to the Manufacturing Platform that relate to the acquired facilities
and/or rights and were paid by the selling Member prior to the date of
acquisition.  The Company will ensure that (i) costs related to the Distribution
Platform and the Manufacturing Platform, respectively, are properly allocated
and that such costs are accurately reflected in the fees charged to Members
pursuant to the applicable Master Services Agreements, and (ii) the Company’s
resources are allocated to the Distribution

 

 

 

5

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Platform and Manufacturing Platform in a manner that does not adversely affect
the development and operation of the Distribution Platform in any material
respect.

7.Section 7.8(d) of the LLC Agreement is hereby deleted and replaced in its
entirety by the following:

(d)The Company and each of the Producing Members will enter into a separate
Master Services Agreement with respect to Services relating to the Manufacturing
Platform, or the Company and each Producing Member will amend the existing
Master Services Agreement entered into by them in order to cover Services
relating to the Manufacturing Platform and/or additional Services that may be
provided pursuant to the Master Services Agreement.

8.Section 12.2 of the LLC Agreement is hereby deleted and replaced in its
entirety by the following:

12.2Amendments.  Except as otherwise expressly provided herein, this Agreement
may be amended, modified, or waived only upon the approval of at least eighty
percent (80%) of the Directors in accordance with Section 7.1(c); provided, that
(i) if any such amendment, modification or waiver would adversely affect in any
material respect any Member disproportionately to any other Member similarly
situated, such amendment, modification or waiver shall also require the written
consent of the Member so adversely affected, and (ii) any amendment to
Section 7.1(d) will require the approval of all Directors; provided, further,
that, following the approval of any such amendment, modification or waiver in
accordance with this Section 12.2 (including any amendment, modification or
waiver in accordance with Section 7.1(c)(iii)), each Member hereby agrees to
promptly execute and deliver, in its capacity as a Member, a written document
that accurately and completely reflects such amendment, modification or waiver
(e.g., any amendment or modification will be reflected in a written amendment to
this Agreement executed and delivered by all Members that specifically
references this Agreement and the provisions herein intended to be amended or
modified).

9.No Other Modifications.  Except as expressly set forth in this Amendment, the
LLC Agreement shall remain in full force and effect with no further
modifications.

10.Entire Agreement.  This Amendment embodies the complete agreement and
understanding among the Parties with respect to the subject matter hereof, and
supersedes and preempts any prior understandings, agreements or representations
by or among the Parties, written or oral, that may have related to the subject
matter hereof in any way.

11.Counterparts. This Amendment may be executed simultaneously in two (2) or
more separate counterparts, any one (1) of which need not contain the signatures
of more than one party, but each of which shall be an original and all of which
together shall constitute one and the same agreement binding on all the parties
hereto.

12.Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would

6

--------------------------------------------------------------------------------

 

cause the application of the laws of any jurisdiction other than the State of
Delaware.  Any dispute relating hereto shall be heard in the state or federal
courts of Delaware, and the parties agree to jurisdiction and venue therein.

 

 

[signature pages follow]

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed this
Amendment No. 2 to the Limited Liability Company Agreement of CONA Services LLC
as of the date first written above.

 

THE COCA-COLA COMPANY

 

 

By:

/s/ J. A. M. Douglas, Jr.

 

Name:

J. A. M. Douglas, Jr.

 

Title:

President, Coca-Cola North America

 

 

 

COCA-COLA REFRESHMENTS USA, INC.

 

 

By:

/s/ Paul Mulligan

 

Name:

Paul Mulligan

 

Title:

President

 

 

 

COCA-COLA BOTTLING COMPANY UNITED, INC.

 

 

By:

/s/ E. Eric Steadman

 

Name:

E. Eric Steadman

 

Title:

Vice President, Controller

and Chief Information Officer

 

 

 

COCA-COLA BOTTLING CO. CONSOLIDATED

 

 

By:

/s/ James E. Harris

 

Name:

James E. Harris

 

Title:

Executive Vice President

 

 

[Signature Page to Amendment No. 2 to Limited Liability Company Agreement]

--------------------------------------------------------------------------------

 

 

SWIRE PACIFIC HOLDINGS INC. D/B/A SWIRE COCA-COLA USA

 

 

By:

/s/ James L. Sloan

 

Name:

James L. Sloan

 

Title:

Chief Financial Officer

 

 

 

COCA-COLA BEVERAGES FLORIDA, LLC

 

 

By:

/s/ Deborah Pond

 

Name:

Deborah Pond

 

Title:

Vice President & General Counsel

 

 

 

GREAT LAKES COCA-COLA DISTRIBUTION, L.L.C.

 

 

By:

/s/ Mark Booth

 

Name:

Mark Booth

 

Title:

Senior Vice President

and Chief Information Officer

 

[Signature Page to Amendment No. 2 to Limited Liability Company Agreement]